Case 1:20-cr-00143-GBD Document 34 Filed 12/01/20, Page: oft.
Tn

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee eee ee ee ee ee eee eee eee x
UNITED STATES OF AMERICA,
-against-
ALHASSAN IDDRIS LARI, : 20 Crim. 143 (GBD)
Defendant. :
wee eee eee ee ee ee eee ee ee ee eee x

GEORGE B. DANIELS, United States District Judge:

Defendant’s request for an adjournment of the plea hearing scheduled for December 2,
2020 is GRANTED. The plea hearing is adjourned to February 3, 2021 at 10:00 am. With
Defendant’s consent, time is excluded in the interest of justice pursuant to the Speedy Trial Act,
18 U.S.C. § 3161(h)(7)(A), until that time.
Dated: New York, New York

December 1, 2020
SO ORDERED.

suas EB. Donn

. DANIELS
Un fed States District Judge

 

  

 

 
